PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/245,864
Filing Date: 11 Jan 2019
Appellant(s): Umapathy et al.



__________________
Shane A. Kennedy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/08/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-13 and 15-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8 of U.S. Patent No. 10218670.
In the table below, the left side is parts of claims 2-8 in the current application while the right side is the claims and text that conflict with the parts of claims 1-5 and 8.

16/245,864 (present application)
US Patent 10218670
Claim 2: A non-transitory computer-readable storage medium comprising instructions stored thereon for presenting tasks and emails, the instructions, when executed by at least one processor, being configured to cause a computing system to at least: 







sort a plurality of tasks and a plurality of emails within a combined list of tasks and emails based on:
for tasks and emails that have a different task done state or email read state, a task done state of each of the tasks in the combined list and an email read state of each of the emails in the the task done state of a task indicating whether the task has been completed, the email read state of an email indicating whether the email has been read; and 
for tasks and emails that have a same task done state or email read state, dates of the tasks and the emails, the dates of the tasks corresponding to task due dates of the tasks and the dates of the emails corresponding to email received dates of the emails; and 

present the plurality of tasks and the plurality of emails in an order based on the sorting, the tasks that have a task done state of false and the emails that have a read state of false being presented closer to a top of a display of the computing system than tasks that have a done state of true and emails that have a read state of true.

Claim 1: A non-transitory computer-readable storage medium comprising instructions stored thereon for presenting tasks in an email application and a calendar application, the instructions, when executed by at least one processor, being configured to cause a computing system to at least:
generate an email application, the email application performing:
retrieving at least one task from a task database;
retrieving at least one email from an email database;
sorting the tasks and emails within a combined list based on:

at least one task done state of the at least one task and at least one email read state of the at least one email; and







for tasks and emails that have a same task done state or email read state, based on task due dates of the tasks and email received dates of the emails; and
concurrently presenting the at least one retrieved task and the at least one retrieved email in an email user interface in an order based on the sorting and 
presenting at least one task that should be performed on a current day at a top of the email user interface, the at least one retrieved task and the at least one retrieved email being adjacent and non-overlapping within the email user interface; and
generate a calendar application, the calendar application performing:
retrieving the at least one task from the task database;
retrieving at least one appointment from an appointment database; and
concurrently presenting the at least one retrieved task and the at least one retrieved appointment in a calendar user interface, the at least one retrieved task and the at least one retrieved appointment being adjacent and non-overlapping within the calendar user interface.
Claim 3: The non-transitory computer-readable storage medium of claim 2, wherein the instructions are further configured to cause the computing system to 























present at least one task of the plurality of tasks, which should be performed on a current day, at a top of an email user interface generated by an email application, the at least one task 
Claim 1: A non-transitory computer-readable storage medium comprising instructions stored thereon for presenting tasks in an email application and a calendar application, the instructions, when executed by at least one processor, being configured to cause a computing system to at least:
generate an email application, the email application performing:
retrieving at least one task from a task database;
retrieving at least one email from an email database;
sorting the tasks and emails within a combined list based on:
at least one task done state of the at least one task and at least one email read state of the at least one email; and
for tasks and emails that have a same task done state or email read state, based on task due dates of the tasks and email received dates of the emails; and
concurrently presenting the at least one retrieved task and the at least one retrieved email in an email user interface in an order based on the sorting and 
presenting at least one task that should be performed on a current day at a top of the email user interface, the at least one retrieved task and the at least one retrieved email being adjacent and ; and
generate a calendar application, the calendar application performing:
retrieving the at least one task from the task database;
retrieving at least one appointment from an appointment database; and
concurrently presenting the at least one retrieved task and the at least one retrieved appointment in a calendar user interface, the at least one retrieved task and the at least one retrieved appointment being adjacent and non-overlapping within the calendar user interface.
Claim 4: The non-transitory computer-readable storage medium of claim 3, wherein: 
the at least one task is stored in a task database; and 

Claim 2: The non-transitory computer-readable storage medium of claim 1, wherein:


 and
the calendar application shares the task database with the email application.
Claim 5: The non-transitory computer-readable storage medium of claim 3, wherein the email user interface identifies the at least one task as a task with a task indicator instead of a sender indicator.
Claim 3: The non-transitory computer-readable storage medium of claim 1, wherein the email application identifies the at least one task as a task with a task indicator instead of a sender indicator.
Claim 6: The non-transitory computer-readable storage medium of claim 2, wherein: 
each of the plurality of tasks includes:
a task title;
a task creation time; 
a task due date; 
a task done state; and 
a task completion date; and 

Claim 5: The non-transitory computer-readable storage medium of claim 1, wherein:
the at least one task includes multiple tasks, each of the multiple tasks including:
a task title;
a task creation time;
a task due date;
a task done state; and
a task completion date; and

Claim 7: The non-transitory computer-readable storage medium of claim 2, wherein each of the plurality of tasks includes: 
a task title; 
a task creation time; 
a task due date; 
a task done state; and 
a task completion date.
Claim 4: The non-transitory computer-readable storage medium of claim 1, wherein the at least one task includes:
a task title;
a task creation time;
a task due date;
a task done state; and
a task completion date.
Claim 8: The non-transitory computer-readable storage medium of claim 2, wherein: 






Claim 8: The non-transitory computer-readable storage medium of claim 1, wherein the email application performs:
retrieving multiple tasks from the task database;
retrieving multiple emails from the email database; and



Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 2-8 are rejected under obviousness double patenting because claims 2-8 are unpatentable by claims 1-5 and 8 of US Patent No.10218670. All limitations and elements in claim 2 of the instant application are found in claim 1 of 10218670 except for “the at least task done state indicating whether at least one task has been completed, the at least one email read state indicating whether at least one email has been read”.
However, in the field of computer system, Reter teaches the at least task done state indicating whether at least one task has been completed (Fig. 7; [0042] “if a user selects both the “maintenance” and “summer” tags in selection area 702, the task items displayed to the user will be those task items that include both of the tags selected … When task items are displayed to the user in this manner, the task items are preferably sorted by due date with task items that have been indicated to have been completed shown at the bottom of the listing”) and Bocking teaches the at least one email read state indicating whether at least one email has been read (Figs. 2-3, 21, 23; [0020] “Messages that have been read are identified by the open envelope icon 21 at the left side of the message list 19. Those that are unread are identified by the closed envelope icon 23” shows the email messages are sorted based on the email read state).

Since in the instant application, claims 9-13 and 15-21 are corresponding to claims 2-8. Therefore they are rejected for the same reason as claims 2-8 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over ANDERSSONREMIER et al. (hereinafter ANDERSSONREMIER), US 2013/0063383 A1, in view of Reter et al. (hereinafter Reter), US 2011/0126123 A1, further in view of Bocking, US 2009/0210823 A1.

Regarding independent claim 2, ANDERSSONREMIER teaches a non-transitory computer-readable storage medium comprising instructions stored thereon ([0031]) for presenting tasks and emails ([0032] “The information may be information associated with any suitable source or application, such as email, text messaging, calendar, tasks, address book or contacts, media player, or any other suitable application in which information is displayed by an electronic device 100”), the instructions, when executed by at least one processor (Fig. 1, 102; [0018]), being configured to cause a computing system (Fig. 1, 100; [0018]) to at least: 
sort ([0047] “information may be displayed in a combined manner, such that information from two or more sources is combined and displayed”) a plurality of tasks (Fig. 11, 1104)  and a plurality of emails (Fig. 11, 1102) within a combined list of tasks and emails  (Fig. 11, 1110; [0048] “information associated with four sources or applications, email 1102, tasks 1104, missed calls 1104, and calendar 1108, is combined into a single list or grouping of information 1110 that is displayed … The information may optionally be combined according to a parameter, such chronological or time order”).
ANDERSSONREMIER does not explicitly disclose
The sorting of the plurality of tasks and the plurality of email is based on:

for tasks and emails that have a same task done state or email read state, dates of the tasks and the emails, the dates of the tasks corresponding to task due dates of the tasks and the dates of the emails corresponding to email received dates of the emails; and 
present the plurality of tasks and the plurality of emails in an order based on the sorting, the tasks that have a task done state of false and the emails that have a read state of false being presented closer to a top of a display of the computing system than tasks that have a done state of true and emails that have a read state of true.
However, in the same field of endeavor, Reter teaches 
The sorting of tasks is based on: 
for tasks that have a different task done state, a task done state of each of the tasks, the task done state of a task indicating whether the task has been completed; and for tasks that have a same task done state, dates of the tasks, the dates of the tasks corresponding to task due dates of the tasks (Fig. 7; [0042] “if a user selects both the “maintenance” and “summer” tags in selection area 702, the task items displayed to the user will be those task items that include both of the tags selected … When task items are displayed to the user in this manner, the task items are preferably sorted by 
present the plurality of tasks in an order based on the sorting, the tasks that have a task done state of false being presented closer to a top of a display of the computing system than tasks that have a done state of true ([0042] “When task items are displayed to the user in this manner, the task items are preferably sorted by due date with task items that have been indicated to have been completed shown at the bottom of the listing”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of displaying sorted task items in the order of due date with uncompleted tasks toward the top as suggested in Reter into ANDERSSONREMIER’s system because both of these systems are addressing the presentation of sorted tasks in the task list, and by incorporating the teaching of Reter into ANDERSSONREMIER would improve the integrity of ANDERSSONREMIER's system by presenting the uncompleted tasks above the completed tasks closer to a top of a display in the order of due date.
The combination of ANDERSSONREMIER and Reter does not explicitly disclose
The sorting of emails is based on:
for emails that have a different email read state, an email read state of each of the emails in the combined list, the email read state of an email indicating whether the email has been read; and 
for emails that have a same email read state, dates of the emails, the dates of the emails corresponding to email received dates of the emails; and 

However, in the same field of endeavor, Bocking teaches
The sorting of emails is based on:
for emails that have a different email read state, an email read state of each of the emails in the combined list, the email read state of an email indicating whether the email has been read (Figs. 2-3, 21, 23; [0020] “Messages that have been read are identified by the open envelope icon 21 at the left side of the message list 19. Those that are unread are identified by the closed envelope icon 23” shows the email messages are sorted based on the email read state); and 
for emails that have a same email read state, dates of the emails, the dates of the emails corresponding to email received dates of the emails (Figs. 2-3, 21, 23; [0022] “As the messages are arranged in the order received, the user need only scan from the top of the message list to observe the new unread electronic messages received”); and 
present the plurality of emails in an order based on the sorting, the emails that have a read state of false being presented closer to a top of a display of the computing system than emails that have a read state of true (Figs. 2-3, 21, 23; [0022] “As the messages are arranged in the order received, the user need only scan from the top of the message list to observe the new unread electronic messages received”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of presenting the message list arranged in the order received with the unread messages on the top of the 

Regarding dependent claim 3, the combination of ANDERSSONREMIER, Reter and Bocking teaches all the limitations as set forth in the rejection of claim 2 that is incorporated. ANDERSSONREMIER further teaches wherein the instructions are further configured to cause the computing system to present at least one task of the plurality of tasks, which should be performed on a current day, at a top of an email user interface generated by an email application, the at least one task and at least one email of the plurality of emails being adjacent and non- overlapping within the email user interface (Fig. 11; [0049] “The current date and time may be displayed at a point in a chronological list where the current time and date fit chronologically, such as shown in FIG. 11. Display of current date and time more easily identifies the separation of past and future items in the list 1110”; Fig. 11, window 118 shows a “Prepare budget” task would be performed on a current day (e.g. Today) at the top of the user interface followed by at least one email from John Roberts).

Regarding independent claim 9, it is a method claim that corresponding to the medium of claim 2. Therefore it is rejected for the same reason as claim 2 above.

Regarding dependent claim 10, it is a method claim that corresponding to the medium of claim 3. Therefore it is rejected for the same reason as claim 3 above.

Regarding independent claim 16, it is a system claim that corresponding to the medium of claim 2. Therefore it is rejected for the same reason as claim 2 above.

Regarding dependent claim 17, it is a system claim that corresponding to the medium of claim 3. Therefore it is rejected for the same reason as claim 3 above.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ANDERSSONREMIER, in view of Reter, further in view of Bocking, as applied in claims 3, 10, and 17, and further in view of BOS, US 2017/0068934 A1.

Regarding dependent claim 4, the combination of ANDERSSONREMIER, Reter and Bocking teaches all the limitations as set forth in the rejection of claim 3 that is incorporated. The combination of ANDERSSONREMIER, Reter and Bocking does not explicitly disclose
the at least one task is stored in a task database; and
the email application shares the task database with a calendar application.
However, in the same field of endeavor, BOS teaches
the at least one task is stored in a task database (Fig. 2, 292; [0052] “A task database 292 for storing task items”); and the email application (Fig. 2, 282) shares the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of providing a system with separate databases for task, email and calendar separately and accessible by applications as suggested in BOS into ANDERSSONREMIER, Reter and Bocking’s system because both of these systems are addressing a need for tools to automate personal information management, and by incorporating the teaching of BOS into ANDERSSONREMIER, Reter and Bocking would improve the integrity of ANDERSSONREMIER, Reter and Bocking's system by providing databases and database interfaces to applications in the system (BOS, [0002]).

Regarding dependent claim 11, it is a method claim that corresponding to the medium of claim 4. Therefore it is rejected for the same reason as claim 4 above.

Regarding dependent claim 18, it is a system claim that corresponding to the medium of claim 4. Therefore it is rejected for the same reason as claim 4 above.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ANDERSSONREMIER, in view of Reter, further in view of Bocking, as applied in claims 3, 12, and 19, in view of Bellotti et al. (Bellotti), US 2003/0135558A1.

dependent claim 5, the combination of ANDERSSONREMIER, Reter and Bocking teaches all the limitations as set forth in the rejection of claim 3 that is incorporated. The combination of ANDERSSONREMIER, Reter and Bocking does not teach wherein the email user interface identifies the at least one task as a task with a task indicator instead of a sender indicator.
However, in the same field of endeavor, Bellotti teaches
wherein the email user interface identifies the at least one task as a task with a task indicator instead of a sender indicator (Fig. 14 “Due”; [0109] “Column 6, having header “Due”, indicates that there is a deadline (clock icon) and or a reminder (bell icon) associated with an item (every item can have neither, either or both of these set by the user by opening the item itself or by interacting with buttons in the content preview pane P 3)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of providing indicator to identify task as suggested in Bellotti into ANDERSSONREMIER, Reter and Bocking’s system because both of these systems are addressing a need for integrating information functions with email application, and by incorporating the teaching of Bellotti into ANDERSSONREMIER, Reter and Bocking would improve the integrity of ANDERSSONREMIER, Reter and Bocking's system by providing graphical indicator for a task (Bellotti, [0005]).

Regarding dependent claim 12, it is a method claim that corresponding to the medium of claim 5. Therefore it is rejected for the same reason as claim 5 above.

Regarding dependent claim 19, it is a system claim that corresponding to the medium of claim 5. Therefore it is rejected for the same reason as claim 5 above.

Claims 6-8, 13, 15, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over ANDERSSONREMIER, in view of Reter, further in view of Bocking, as applied in claims 2, 9, and 16, in view of Lobo et al. (hereinafter Lobo), US 2015/0100503 A1.

Regarding dependent claim 6, the combination of ANDERSSONREMIER, Reter and Bocking teaches all the limitations as set forth in the rejection of claim 2 that is incorporated. The combination of ANDERSSONREMIER, Reter and Bocking does not teach 
each of the plurality of tasks includes:
a task title;
a task creation time; 
a task due date; 
a task done state; and 
a task completion date; and 
the instructions are configured to cause the computing system to sort the plurality of tasks by due date, and for tasks that have a same task due date, by task creation time.
However, in the same field of endeavor, Lobo teaches

a task title (Fig. 2, 202; [0108]);
a task creation time (Fig. 2, 208; [0108]); 
a task due date (Fig. 2, 204; [0108]); 
a task done state (Fig. 2, 214; [0108]); and 
a task completion date (Fig. 2, 214; [0108]); and 
the instructions are configured to cause the computing system to sort the plurality of tasks by due date, and for tasks that have a same task due date, by task creation time ([0161]-[0162]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of keeping track of different information of a created task for sorting purpose as suggested in Lobo into ANDERSSONREMIER, Reter and Bocking’s system because both of these systems are addressing a need for a unified collaborative tool and workspace to access people, content, and tools within the context of completing a project or task, and by incorporating the teaching of Lobo into ANDERSSONREMIER, Reter and Bocking would improve the integrity of ANDERSSONREMIER, Reter and Bocking's system by providing a system of record for the project or task that is neatly and intuitively organized within the context of that project or task (Lobo, [0004]).

Regarding dependent claim 7, the combination of ANDERSSONREMIER, Reter and Bocking teaches all the limitations as set forth in the rejection of claim 2 that is 
a task title; 
a task creation time; 
a task due date; 
a task done state; and
a task completion date.
However, in the same field of endeavor, Lobo teaches
a task title (Fig. 2, 202; [0108]);
a task creation time (Fig. 2, 208; [0108]); 
a task due date (Fig. 2, 204; [0108]); 
a task done state (Fig. 2, 214; [0108]); and 
a task completion date (Fig. 2, 214; [0108]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of keeping track of different information of a created task for sorting purpose as suggested in Lobo into ANDERSSONREMIER, Reter and Bocking’s system because both of these systems are addressing a need for a unified collaborative tool and workspace to access people, content, and tools within the context of completing a project or task, and by incorporating the teaching of Lobo into ANDERSSONREMIER, Reter and Bocking would improve the integrity of ANDERSSONREMIER, Reter and Bocking's system by providing a system of record for the project or task that is neatly and intuitively organized within the context of that project or task (Lobo, [0004]).

Regarding dependent claim 8, the combination of ANDERSSONREMIER, Reter and Bocking teaches all the limitations as set forth in the rejection of claim 2 that is incorporated. The combination of ANDERSSONREMIER, Reter and Bocking does not teach wherein: 
the instructions are configured to cause the computing system to present the plurality of tasks interspersed with the plurality of emails.
However, in the same field of endeavor, Lobo teaches
the instructions are configured to cause the computing system to present the plurality of tasks interspersed with the plurality of emails (Fig. 1; [0103]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of keeping track of different information of a created task for sorting purpose as suggested in Lobo into ANDERSSONREMIER, Reter and Bocking’s system because both of these systems are addressing a need for facilitating the viewing and accessing of the information within the contextual collaboration, and by incorporating the teaching of Lobo into ANDERSSONREMIER, Reter and Bocking would improve the integrity of ANDERSSONREMIER, Reter and Bocking's system by providing a system of record for the project or task that is neatly and intuitively organized within the context of that project or task (Lobo, [0104]).

Regarding dependent claim 13, it is a method claim that corresponding to the medium of claim 6. Therefore it is rejected for the same reason as claim 6 above.

Regarding dependent claim 20, it is a system claim that corresponding to the medium of claim 6. Therefore it is rejected for the same reason as claim 6 above.

Regarding dependent claim 15, it is a method claim that corresponding to the medium of claim 8. Therefore it is rejected for the same reason as claim 8 above.

Regarding dependent claim 21, it is a system claim that corresponding to the medium of claim 8. Therefore it is rejected for the same reason as claim 8 above.

Regarding dependent claim 22, the combination of ANDERSSONREMIER, Reter and Bocking teaches all the limitations as set forth in the rejection of claim 2 that is incorporated. The combination of ANDERSSONREMIER, Reter and Bocking does not teach wherein the instructions are further configured to cause the computing system to sort tasks that have a same task done state and same date based on creation dates of the tasks.
However, in the same field of endeavor, Lobo teaches the instructions are further configured to cause the computing system to sort tasks that have a same task done state and same date based on creation dates of the tasks ([0161]-[0162]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of keeping track of different information of a created task for sorting purpose as suggested in Lobo into ANDERSSONREMIER, Reter and Bocking’s system because both of these systems are  into ANDERSSONREMIER, Reter and Bocking would improve the integrity of ANDERSSONREMIER, Reter and Bocking's system by sorting tasks that have a same task done state and same date based on creation dates of the tasks (Lobo, [0004]).

(2) Response to Argument
I. Double patenting rejections
Double patenting rejections remain since a terminal disclaimer has not been filed.

II. The cited art does not disclose, “sort a plurality of tasks and a plurality of emails within a combined list of tasks and emails based on: for tasks and emails that have a different task done state or email read state, a task done state of each of the tasks in the combined list and an email read state of each of the emails in the combined list, the task done state of a task indicating whether the task has been completed, the email read state of an email indicating whether the email has been read,” as recited in claim 1.
Claim 1 is canceled. The remarks are regarding to the rejection of the independent claim 2.
Claim 2 is rejected under 35 U.S.C. 103 as being taught by ANDERSSONREMIER (US 2013/0063383 A1), in view of Reter (US 2011/0126123 A1), further in view of Bocking (US 2009/0210823 A1). The Appellant’s remarks focus on the 
Appellant alleges that Bocking does not teach “sort ... emails ... based on ... an email read state of each of the emails,” as recited in independent claim 2. In particular, Applellant alleges the following:
(1) While the unread messages are shown closer to the top of the display in FIGs. 2 and 3 of Bocking, this is simply because the user happens to have read the less-recently received messages. This is not because the handheld electronic device of Bocking has performed any sorting, “based on...an email read state of each of the emails,” as recited in claim 2.
(2) the identification of read and unread messages by an open or closed envelope icon is not equivalent to, “sort[ing]...emails...based on...an email read state of each of the emails,” as recited in independent claim 2.

Regarding point (1), Examiner notes that the specification discloses the sorting causes the unread emails to be ranked and displayed on the top of the list to maximize the likelihood that the emails will be read (see [0031] of the specification). As noted in Bocking [0020], Fig. 2 and Fig. 3 illustrate a message list displayed on the handheld electronic device including messages that have been read and those that are unread. Messages that have been read are identified by the open envelope icon at the left side of the message list. Those that are unread are identified by the closed envelope icon. 

Regarding point (2), in Figs. 2-3, Bocking discloses messages with two different email read states, Read state and Unread state. Messages that have been read are identified by the open envelope icon 21 at the left side of the message list 19. Those that are unread are identified by the closed envelope icon 23 ([0020]). In the list of messages, the messages in the Unread state are displayed in the top section, followed by the message in the Read state. Additionally, as the messages are arranged in the order received (see [0022]), the messages in the Unread state are inherently arranged in the order of received dates in the top section. Similarly, the messages in the Read state are inherently arranged in the order of received dates in the bottom section.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
Conferees:
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143  

                                                                                                                                                                                                        
                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.